Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Falzone appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2012) action without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Rule 41(b) permits a district court to dismiss an action based on a plaintiffs failure to comply with any order. See Fed.R.Civ.P. 41(b). Where a litigant has ignored a district court’s express warning that noncompliance will result in dismissal, it is appropriate for the court to dismiss the case. See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). Having reviewed the record in this case, we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Falzone v. Johns, No. 3:14-cv-00389-REP-MHL (E.D.Va. Aug. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.